Citation Nr: 1723949	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, was a member of the Army National Guard from September 1984 to December 2011.  His periods of active duty service include: July 1985 to December 1985, October 2001 to October 2002, October 2004 to January 2006, and April 2009 to May 2010.  The Veteran received the Army Commendation Medal and Iraq Campaign Medal, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In October 2014 and July 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

Bilateral hearing loss is etiologically related to service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim for service connection bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (service connection for bilateral hearing loss), no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Hearing Loss

The Veteran contends that his diagnosed bilateral hearing loss as a result of his active service.  Specifically, he contends he developed bilateral hearing loss due to in-service exposure to acoustic trauma from exposure to weapons, artillery, and aircraft.  He is already service-connected for bilateral tinnitus.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 
(Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Next, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Additionally, service connection may be awarded if a chronic disease, such as sensorineural hearing loss, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303 (b); Walker, 708 F.3d at 1336.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above and in prior remands, the Veteran had four periods of active duty service: July 1985 through December 1985, October 2001 through October 2002, October 2004 through January 2006, and April 2009 through May 2010.  However, there are no enlistment examinations that contain audiological findings for any period of service.  As a result, the presumption of soundness applies to each period.

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Court has held that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody.  Quirin v. Shinseki, 22 Vet. App. 390, 397, n. 5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  In Horn v. Shinseki, the U.S. Court of Appeals for Veterans Claims (Court) explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not preexist or that any increase was due to the natural progress of the disease.  Id.

As discussed in the July 2016 Board remand, the December 2014 examiner pointed to examinations before entrance that showed hearing loss before the Veteran's last two periods of service, so there is clear and unmistakable evidence it preexisted.  For the fourth period of service, however, the examiner indicated that there were no examinations to determine if the Veteran's hearing loss was aggravated.  The evidence is not sufficient to determine whether the Veteran's hearing loss was aggravated during his fourth and final period of service.  Mainly, the December 2014 VA examiner resorted to mere speculation due to a lack of audiological examinations for this period from 2009 to 2010.  As a result, the Board found the presumption of soundness had not been rebutted for the fourth period of service.  Accordingly, the claim became one of direct service connection instead of aggravation and the Board remanded the claim to determine whether it is at least as likely as not that the current hearing loss is caused by the fourth period of service.

The Board first finds that the Veteran has a current bilateral hearing disability for VA purposes.  Specifically, the Veteran was afforded a VA examination in December 2014 which revealed pure tone thresholds of 40 decibels at 3000 and 4000 Hertz in each ear.

The Board next finds that the Veteran was exposed to loud noise during active military service.  The Veteran has competently reported being exposed to the loud noise of weapons, artillery, and aircraft.  The DD Form 214 shows that the Veteran served with a military occupational specialty of Bradley Fighting Vehicle System Maintainer with deployments to both Iraq and Kuwait.  The Veteran's competent account of being exposed to military noise from explosions and gun fire while embedded with a mechanized infantry company is consistent with the places, types, and circumstances of his service and is, therefore, credible.  38 C.F.R. § 1154(a).

As noted above, for the Veteran's fourth period of active duty service, from April 2009 to May 2010, there are no entrance or exit audiological examinations.  Because the Veteran's service treatment records are incomplete, the presumption of soundness applies.  See Quirin v. Shinseki, 22 Vet. App. 390 , n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997).

In July 2016, the Board remanded the Veteran's claim for an addendum to the December 2014 VA examination.  

In November 2016, the December 2014 VA examiner provided an addendum medical opinion on the etiology of the Veteran's bilateral hearing loss.  The VA examiner found that it was at least as likely as not that the Veteran's bilateral hearing loss was related his fourth period of active military service from April 2009 to May 2010.  This opinion was supported by the rationale that the Veteran's civilian occupation was a mechanic and hearing protection was required at all times.  The Veteran did report recreational noise exposure without hearing protection; however, the VA examiner stated that it was not possible to differentiate auditory threshold shifts between the Veteran's military noise exposure and recreational noise exposure.

The Board finds that the December 2014 VA examination and November 2016 addendum medical opinion, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provide rationales for the opinions stated.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed hearing loss is related to service.  The Veteran is competent to report when his symptoms of hearing loss began and VA audiologist determined that it was at least as likely as not that the Veteran's bilateral hearing loss was the result of his military service.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. 
§ 5107 (West 2014).


ORDER

Entitlement to service connection for bilateral hearing is granted.



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


